Citation Nr: 0203598	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  01-03 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a fractured coccyx, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from August 1960 to June 
1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO granted service connection for residuals of 
a fractured coccyx, and assigned a 10 percent rating for that 
disability.  

The RO also denied service connection for disorders of the 
lumbar, thoracic, and cervical areas of the spine, all 
claimed as secondary to the fractured coccyx or to a 
motorcycle accident in service.  The veteran's notice of 
disagreement is reasonably read as expressing disagreement 
with the denial of service connection for these other spinal 
disorders.  These issues will be the subject of the remand 
herein.


FINDINGS OF FACT

1.  The RO has satisfied its duty of notice and assistance, 
and sufficient evidence is of record for an equitable 
disposition of the veteran's appeal.

2.  The veteran's fractured coccyx is not manifested by 
residual pain or limitation of motion.

3.  There are no exceptional factors that render the 
schedular rating criteria inadequate to evaluate the average 
earning capacity impairment attributable to fractured coccyx.



CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 
10 percent for residuals of a fracture of the coccyx have not 
been met, and there is no basis for referral for 
consideration of an extraschedular evaluation.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5294, 5298 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served in the United States Air Force from August 
1960 to June 1964.  The report of his August 1960 medication 
examination at entry into service contained a notation that 
he had mild scoliosis.  In June 1962, he received treatment 
following an accident in which he was thrown from a 
motorcycle.  The examiner found multiple injuries to the 
body, legs, and arms, described as abrasions, with no 
fractures.  It was noted that the veteran had not lost 
consciousness.  Approximately two weeks later, he was seen 
for back pain in the lower cervical, upper dorsal, and upper 
lumbar areas.  The examiner's impression was myalgia.  In 
October 1962, the veteran sought treatment four days after he 
had fallen on his buttocks.  The examiner found that he had a 
hard, tender nodule over his coccyx.  X-rays revealed a 
fracture of the coccyx, with anterior angulation of a distal 
fragment.  The examiner recommended limitation to light duty 
for two weeks.

Medical records dated from 1980 show complaints, treatment, 
and diagnoses of several back disorders, none of which 
reference injury to or residuals of injury to the coccyx.

In February 2000, the veteran submitted a statement from J. 
A. W., who wrote that he had witnessed an accident, in late 
1962 or early 1963, in which the veteran had sustained an 
injury.  J. A. W. wrote that he had seen the veteran, who was 
unloading heavy bags from a container railcar, lose his 
balance and fall backward, striking his tailbone on the edge 
of a wooden crate.  J. A. W. wrote that the veteran was seen 
at the base infirmary, and was diagnosed with a broken 
tailbone.  In March 2000, D. V. wrote that he recalled that, 
in the spring of 1963, the veteran had told him that he was 
unable to help with a household move because of a low back 
injury that he had suffered.

In March 2000, the veteran filed a claim for service 
connection for a disability residual to a broken lower back 
sustained in approximately November 1962.  

On VA examination in October 2000, the veteran reported a 
history of low back pain since the motorcycle accident in 
service in 1962.  He reported daily back pain, with attacks 
two or three times per year of pain so severe that he could 
not get out of bed.  X-rays of the sacrococcygeal area 
revealed sclerotic changes in the last sacral segment, 
apparently above the sacrococcygeal articulation.  There was 
no deformity of the body of the coccyx, and the anterior-
posterior alignment was excellent.

The examining physician reported that he had reviewed the 
veteran's claims file.  He found that the records showed that 
the veteran's fractured coccyx had healed.  The physician 
noted that it was very unusual that the fracture had healed 
without repeated medical follow-up, as such injuries would 
usually require a great deal of treatment.  The physician 
stated that disorders in the cervical, dorsal, and lumbar 
areas of the veteran's spine were developmental and 
degenerative, and not attributable to "a single isolated 
incident of trauma."  The physician found that the disorders 
in the veteran's spine were capable of producing the symptoms 
of ongoing pain, with attacks of incapacitating pain, that 
the veteran described.  The physician concluded, "I am 
unable to attribute the back disability symptoms to the 
fractured coccyx."

In December 2000, private chiropractic physician Augustus M. 
Reynolds, II, M.S., D.C., CCN, wrote that he had treated the 
veteran in 1977 and 1978.  Dr. Reynolds indicated that the 
veteran had received treatment for herniated disc syndrome 
with sciatic neuritis.

In a February 2001 rating decision, the RO granted service 
connection for residuals of a fractured coccyx, and assigned 
a disability rating of 10 percent.  The veteran asserted that 
his progressively worsening back pain had originated with 
accidents during service in 1962.


II.  Legal analysis

A.  Duty to assist

During the pendency of these claims, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the dated of enactment of the VCAA, 
or filed before the date of enactment and not yet final as to 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, 45,630-45,632 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations, likewise, apply to claims for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of amendments relating 
to claims to reopen, not here relevant.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

There is no particular claim form required in order to claim 
entitlement to an increased evaluation.  There is therefore 
no issue as to substantial completeness of the veteran's 
application for a rating higher than the rating initially 
assigned.  See 38 U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).

VA has notified the veteran of information and evidence 
needed to substantiate his claims and has assisted him to 
obtain any necessary evidence.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  
The veteran was notified of pertinent regulations, including 
rating criteria, in a March 2001 statement of the case (SOC) 
and May and June 2001 supplemental statements of the case 
(SSOCs).  Those statements provided the veteran notice, as 
well, of the reasons and bases for the denial.  See 
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(a)-(b)).

The claims file contains records of the veteran's private and 
VA medical treatment.  See 38 U.S.C.A. § 5103A(c) (West 
2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(3)).  The veteran 
received a VA examination in October 2000.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).

With regard to the veteran's appeal for a higher initial 
rating for residuals of a fractured coccyx, the requirements 
of the VCAA have been substantially met by the RO.  Although 
the Board is considering the VCAA regulations in the first 
instance, that consideration is not prejudicial to the 
veteran, because the provisions of that rule merely implement 
the VCAA, and do not provide any rights other than those 
provided by the VCAA.

B. Disability rating for residuals of a fractured coccyx

The veteran is seeking a rating higher than the 10 percent 
rating that was initially assigned for the residuals of a 
fractured coccyx.  The United States Court of Appeals for 
Veterans Claims (Court) has held that there is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate statement of the case.  Id. at 126 and 132.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, ". . 
.the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

In this case, the RO has not violated the principles of 
Fenderson.  The RO addressed the veteran's appeal as a claim 
for a rating in excess of the 10 percent rating initially 
assigned.  The RO had available for consideration evidence 
dated both before and after the veteran filed his claim for 
service connection.  The RO did not find that the evidence 
formed a basis for assigning separate ratings for separate 
periods of time.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes, or diagnostic codes, 
identify the various disabilities.  38 C.F.R. Part 4 (2001).  
In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. §§ 4.2, 4.41 (2001).  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2001).

The Court has emphasized the VA regulations that provide for 
evaluation of a musculoskeletal disability on the basis of 
limitation of motion must include consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, incoordination, or increased symptoms 
during flare-ups.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2001); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
discussed further below, the veteran's coccyx disability does 
not involve limitation of motion, and these factors are not 
for consideration in this case.

The VA rating schedule does not provide a diagnostic code 
specifically for fracture of the coccyx.  Under Diagnostic 
Code 5298, partial or complete removal of the coccyx is rated 
at 10 percent if there are painful residuals, and 0 percent 
if there are no painful residuals.  38 C.F.R. § 4.71a, 
Diagnostic Code 5298 (2001).  The veteran's coccyx was 
fractured in service, and it has healed without deformity or 
misalignment of the coccyx, according to x-rays and the VA 
examination in October 2000.  Sclerotic changes in the last 
sacral segment are above the sacrococcygeal articulation.  
The veteran is unable to locate any pain in the coccyx area.  
Thus, it is clear that the coccyx fracture in service has not 
resulted in painful residuals that affect the coccyx or the 
sacrococcygeal articulation.  The veteran's current 10 
percent evaluation requires painful residuals, which he does 
not have.  Accordingly, the 10 percent evaluation is the 
highest that may be assigned under the rating criteria 
applicable to the coccyx.

The RO evaluated the disability residual to the veteran's 
coccyx injury as analogous to sacroiliac injury and weakness, 
under Diagnostic Code 5294.  That code provides ratings for 
such an injury, as follows:

Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion  
.......... 40 percent

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position
   .................................................... 20 percent

With characteristic pain on motion  
............... 10 percent

With slight subjective symptoms only  
..........  0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5294 (2001).

This code is not, strictly speaking, the most appropriate for 
evaluating the veteran's coccyx injury residuals.  For rating 
purposes, the lumbosacral and sacroiliac joints are 
considered as one anatomical segment for rating purposes.  38 
C.F.R. § 4.66 (2001).  The coccyx, on the other hand, is 
defined as "the small bone caudad to the sacrum . . . formed 
by union of four (sometimes five or three) rudimentary 
vertebrae, and forming the caudal extremity of the vertebral 
column."  Dorland's Illustrated Medical Dictionary 347 (28th 
ed. 1994).  Thus, the coccyx is a bone structure separate and 
distinct from the sacrum and lumbar spine.  It is not 
described as being composed of vertebrae with discs that 
separate the vertebrae, so disability of that bone would not 
be appropriately be evaluated as intervertebral disc syndrome 
(Diagnostic Code 5293).  As it is a unitary structure, it 
does not contain an articulation that would be appropriately 
evaluated on limitation of motion (Diagnostic Code 5294).  
Since the bone is a distinct segment of the spine from the 
lumbar or sacral spine, it is appropriately evaluated under 
the diagnostic code that applies to it.  The only question is 
whether it is with painful residuals or without them.  As 
noted above, while the veteran does have complaints of pain 
attributable to various spinal disorders, he has currently 
only established service connection for residuals of a coccyx 
fracture, and no other segment of the spine is currently 
service connected.  Since the coccyx injury is compensated at 
the maximum available rating under Diagnostic Code 5298, and 
since that maximum requires painful residuals, which medical 
opinion does not associate with the coccyx fracture, he 
cannot be awarded a higher evaluation under the rating 
schedule.

The medical evidence indicates that, in addition to his 
service-connected coccyx fracture, the veteran has disorders 
of the lumbar, dorsal, and cervical areas of the spine.  
Service connection has not been established for these 
disorders of the spine.  On VA examination in October 2000, 
the examining physician reviewed the veteran's medical 
records, and credibly concluded that the veteran's current 
back pain symptoms are not symptomatic of the healed fracture 
of his coccyx.  That conclusion is not contradicted by any 
medical finding or opinion of record.  Thus, there is no 
medical evidence that the veteran has any symptoms 
attributable to the fracture of his coccyx.  Therefore, the 
Board finds the preponderance of the evidence is against the 
assignment of a rating in excess of the 10 percent rating 
that the RO originally assigned.  In addition, there is not 
evidence of changing manifestations of the coccyx fracture, 
such that separate ratings should be assigned for separate 
periods.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2001).  In this case, there is no evidence that the healed 
coccyx fracture has in any way interfered with employment or 
resulted in any hospitalizations.  There is no earning 
capacity impairment alleged as due exclusively to the 
service-connected disability, nor have frequent 
hospitalizations for that disability been asserted or 
demonstrated.  In short, the rating assigned for the service-
connected disability at issue fully compensates the veteran 
for the loss in earning capacity attributable solely to that 
disability.  There is no basis for referral of the case to 
appropriate authority to consider extraschedular evaluation.

In rating this disability of the coccyx, the Board is mindful 
that the veteran has a pending claim of entitlement to 
service connection for cervical, thoracic, and lumbar spine 
disabilities.  Those claims are the subject of the remand 
herein, and the Board intimates no opinion as to those 
claims.  This decision merely addresses the disability 
evaluation appropriate to the coccyx fracture.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a fractured coccyx is denied.


REMAND

The veteran claimed entitlement to service connection for 
thoracic, lumbar, and cervical spine disabilities, and these 
claims were denied in the January 2001 rating decision, of 
which the veteran was notified in February 2001.  In his 
notice of disagreement with the rating assigned to his coccyx 
fracture, the veteran made it clear that he attributed all of 
his back disabilities to service injury.  In a later 
statement, he attributed his other back disorders to an in-
service motorcycle accident.  This is sufficient to express 
disagreement with the RO's denial.  Accordingly, he must be 
provided a statement of the case and be given an opportunity 
to perfect an appeal.  In a case in which a claimant has 
expressed timely disagreement in writing with a rating action 
of the RO, an appeal has been initiated, and the RO must 
issue a statement of the case, and the Board must remand that 
issue to the RO for that purpose.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

While this case is on remand, the RO should assure compliance 
with the notice and duty to assist requirements of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-45,632 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Accordingly, these issues are remanded for the following:

1.  Review the case and assure that all 
necessary notification and development 
has been done relating to the claims of 
entitlement to service connection for 
cervical, thoracic, and lumbar spine 
disorders.  Undertake corrective action 
if any is necessary.

2.  If any issue as to which the veteran 
has filed a notice of disagreement (i.e., 
entitlement to service connection for 
cervical, thoracic, and lumbar spine 
disorders) remains denied, issue a 
statement of the case to the veteran and 
his representative.  Notify them of the 
time within which a timely and adequate 
substantive appeal must be filed in order 
to secure appellate review.  Allow an 
appropriate period for response.

Thereafter, these issues are to be returned to the Board only 
if a timely and adequate substantive appeal is filed.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 & Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

